 

U.S. Department of Justice

 

 

 

United States Attorney
District of Maryland
Patricia McLane Suite 400 DIRECT: 410-209-4942
Assistant United States Atorney 368. Charles Street MAIN: 410-209-4800
Patricia.mclane@usdoj.gov Baltimore, MD 21201-3119 FAX: 410-962-0717
we
October 15, 2018 a ~ wc
o © Bw
so eon oO
Gar Robbins, Esq. Cam m O82
1997 Annapolis Exchange Parkway sees — ons
Suite 300 ws w OEE
. a wht iD
Annapolis, Maryland 21401 - am mS
. . AMO nw Se
Re: United States v. Aaron Martin c m ane 2
Criminal No. GLR-16-0244 (D. Md.) z o 5

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement’) that has been offered to your client, Aaron Martin (hereinafter “Defendant”), by the
United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer

has not been accepted by-Getater ST, 2078, it will be deemed withdrawn. The terms of the
Agreement are as follows: 2TH?

Offense of Conviction

1, The Defendant agrees to plead guilty to Count | of the First Superseding Information which
charges the Defendant with conspiracy to participate in a racketeering enterprise, in violation of

18 ULS.C. § 1962(d). The Defendant admits that the Defendant is, in fact, guilty of the offense
and will so advise the Court.

Elements of the Offense

2. The elements of the offense to which the Defendant has agreed to plead guilty, and which

this Office would prove if the case are that, on or about the time alleged in the Indictment, in the
District of Maryland:

a. The criminal enterprise set out in the First Superseding Indictment existed;
b. The enterprise affected interstate or foreign commerce;

c. The Defendant was associated with or employed by the enterprise; and

d.

The Defendant willfully and knowingly became a member of the conspiracy.
Penalties

3. _ The maximum penalties provided by statute for the offense to which the Defendant is
pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

COUNT | STATUTE | MAND. MIN. MAX SUPERVISED | MAX FINE | SPECIAL
IMPRISON- IMPRISON- RELEASE ASSESS-
MENT MENT MENT
1 18 U.S.C. NA Life 5 years $250,000 $100
§ 1962(d)
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
US.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.
Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to cali witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

d. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable civil
rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform Act of
1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b){L) and 3742(e)) and 28 U.S.C.
§§ 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. a. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A. This Office and the Defendant further agree that pursuant to U.S.S.G,
§ 2E1.1(a)(2) and Application Note 1, the base offense level for a violation of 18 U.S.C. § 1962(d)
is driven by the greater of 19 or the offense levels applicable to the underlying activity. The
applicable racketeering activity here includes, but is not limited to, first degree murder. Under
U.S.S.G. § 2A1.1, the base offense level is 43.

b. This Office does not oppose a two-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
one-level decrease in recognition of the Defendant’s acceptance of personal responsibility for the
Defendant’s conduct. This Office may oppose any adjustment for acceptance of responsibility.
under U.S.S.G. § 3E].1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E].1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;

4
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

7. There ts no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligation of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to advocate for a
reasonable sentence, period of supervised release, and/or fine considering any appropriate factors
under 18 U.S.C. § 3553(a). This Office reserves the right to bring to the Court’s attention all
information with respect to the Defendant’s background, character, and conduct that this office
deems relevant to sentencing, including the conduct that is the subject of any counts of the
Information, At the time of sentencing, this Office will move to dismiss any open counts against
the Defendant.

Waiver of Appeal

J0. In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 129] or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release).
c. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

Forfeiture

Ih. oa, The Defendant understands and agrees that, as a result of his guilty plea, he will not
be permitted to own, possess, or use a firearm or ammunition.

b. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offense.

c. Specifically, but without limitation on the government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities:

Sturm Ruger P 85 handgun, serial number 30149624
Ruger P89, 9mm semi-automatic pistol, bearing serial number 96701
Hi Point Model JHP, .45 caliber semi-automatic pistol with an obliterated serial number

d. The Defendant agrees to consent to the entry of an Order of Forfeiture for the
property described in the two above subparagraphs and waives the requirements of Federal Rules
of Criminal Procedure #1(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

e. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing ali documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

f. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds, brought by any means, including through direct appeal,
habeas corpus petition, or civil complaint. The Defendant will not challenge or seek review of any
civil or administrative forfeiture of any property subject to forfeiture under this Agreement, and
will not assist any third party with any challenge or review or any petition for remission of
forfeiture.
 

Defendant’s Conduct Prior to Sentencing and Breach

12. a, Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

b. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement;
and (iii) in any criminal or civil proceeding, this Office will be free to use against the Defendant
all statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, information, and materials provided pursuant to this Agreement,
and statements made during proceedings before the Court pursuant to Rule 11 of the Federal Rules
of Criminal Procedure. A determination that this Office is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant’s guilty plea if the Court finds
that the Defendant breached the Agreement.

Court Not a Party

13. The Court is not a party to this Agreement. The sentence to be imposed is within the sole
discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation in this
Agreement. The Court will determine the facts relevant to sentencing. The Court is not required
to accept any recommendation or stipulation of the parties. The Court has the power to impose a
sentence up to the maximum penalty allowed by law. If the Court makes sentencing findings
different from those stipulated in this Agreement, or if the Court imposes any sentence up to the
maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations under
this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

14. This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings,
promises, or conditions between this Office and the Defendant. There are no other agreements,
promises, undertakings, or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.
If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

By: is/
Patricia McLane
Michael C. Hanlon
Assistant United States Attorneys

 

Ihave read this Agreement, including the Sealed Supplement, and carefully reviewed every.
part of it with my attorney. I understand it and [ voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. | am completely satisfied with the representation of my attorney.

ti fuhe | Aw Lv baK

Date Aaron Martin

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

[De vember 2906 Ee
1G

ATTACHMENT A ao wt

0

3 we
The undersigned parties stipulate and agree that if this case had poo abies Vimy
Office would have proven the following facts beyond a reasonable doubt. The u idersignéd patties:2=5 eae
also stipulate and agree that the following facts do not encompass all of the evidence-thiat would: «7

have been presented had this matter proceeded to trial. a “A a as ~
ma nee “< o
Me mM ES

From at least 2002, a group known as “Hillside” operated primarily in the part of thé Cagery pera
Hill neighborhood in Baltimore, Maryland, known as “Hillside.” Members of Hillside distributed -
cocaine, cocaine base (commonly known as crack), heroin, oxycodone, and marijuana in the 600
block of Cherry Hill Road in Baltimore City, Maryland, an area known as the Cherry Hill Shopping
Center. Distribution activities were also conducted in other locations throughout Cherry Hilt, and
in west and southwest Baltimore City. This group, which constituted an enterprise as defined by
18 U.S.C. § 1962 and affected interstate commerce, consisted of TRAVIS ALEWINE (a/k/a
“Sticks”), JERRYAN BURREL (a/k/a “Rhino”), LEONARD CHASE (a/k/a “Nard”), DEAVEN
CHERRY (a/k/a “Gotti”), CHRISTOPHER DUKES (a/k/a “Scarface”), MICHAEL EVANS
(a/k/a “Pee Wee”), MARSHON FLOYD (a/k/a “Killer”), KEVIN HORSEY (a/k/a “What What”),
MARCUS JOHNSON (a/k/a “Black”), KEENAN LAWSON (a/k/a “Blackface”), STEVIE
LAWSON (a/k/a “GB”), TERRELL LUSTER (a/k/a “Relly”), CINTRONT LYNN (a/k/a “Stitch,”
“Liz Cuz”), VAN McNUTT (a/k/a “Butt Butt”), DEVIN RODGERS (a/k/a “Donkey,” “Dick
Butkus”), DANIEL SEAWELL (a/k/a “June Bug”), MICHAEL TRUEHART (a/k/a “Papers”),
ROBERT WHITE (a/k/a “Beanhead”), LEMAR WILLIAMS (a/k/a “Mar,” “Tutta”), and others,
associated together committing acts of robbery, homicides, non-fatal shootings, and drug
distribution, to include distribution of various types of controlled dangerous substances, such as
cocaine, cocaine base, heroin, oxycodone, and marijuana. Hillside was responsible for the

distribution of at least one kilogram of heroin (a Schedule I controlled substance); 280 grams of
 

cocaine base (a Schedule II controlled substance); 5 kilograms of cocaine (a Schedule II controlled
substance), a detectable amount of marijuana, (a Schedule | controlled substance) and a detectable
amount of oxycodone (a Schedule II controlled substance). Members of Hillside used the proceeds
of the sale of narcotics to purchase firearms, to enrich themselves, and to further the activities of
the organization, including narcotics trafficking.

Members of the Hillside Enterprise used residences in and around Cherry Hill to cut and
package quantities of controlled substances for distribution. These locations included but were
not limited to two locations: A house at 453 Roundview Road and an apartment at 2300 Terra
Firma Road in Cherry Hill. Only trusted members of the Hillside Enterprise were admitted to
these locations during the preparation of controlled substances for sale. Members of the enterprise
often distributed small amounts of controlled substances to the tenants as payment for the use of
their homes. Sometimes the tenant was given cash. In an effort to distinguish their narcotics,
members used colored topped vials or colored the drugs with food coloring.

Hillside members and associates have been in a long-running dispute with persons not part
of the gang. These rival organizations include, but are not limited to Up Da Hill (“UDH”), the
Lakebrook Circle Boys, and others. Members and associates of Hillside have routinely engaged
in acts of violence, including murder, directed at members of these rival organizations, or persons
who happen to be located on territory controlled by these rival organizations. These acts of
violence, including the homicides were reasonably foreseeable to MARTIN as a member of
Hillside. ©

Members and associates of Hillside protected themselves, the organization, and their
control of the drug trade in the Hillside part of Cherry Hill, and engaged in their disputes with
UDH, the Lakebrook Circle Boys, and others through violence and intimidation. Additionally,

10
members of Hillside committed and caused to be committed acts of violence in furtherance of the
organization’s activities, including shootings, beatings, murders, and other violence in order to
intimidate others who would interfere with their narcotics trafficking. Acts of violence were also
committed as discipline and sanctions of members within the Hillside Enterprise for
transgressions, real or perceived, against the conspiracy.
MARTIN is a member and associate of Hillside and participated in a racketeering
conspiracy, in violation of 18 U.S.C. § 1962(d)}. MARTIN knew members of Hillside to sell
narcotics through Hillside territory. MARTIN also knew members of Hillside committed acts of
violence against rival gangs or others who impeded on Hillside’s territory. Throughout the course
of his involvement in the Hillside racketeering conspiracy, it was reasonably foreseeable to
MARTIN that Hillside was responsible for the distribution of at least 1 kilogram but less than 3
kilograms of heroin; at least 280 grams but less than 840 grams of cocaine base; at least 5 kilograms
but less than 15 kilograms of cocaine; a detectable amount of marijuana; and a detectable amount
of oxycodone.
MARTNN participated in the activities of the Racketeering Enterprise in the District of
Maryland. Some examples of MARTIN’s participation in the Racketeering Enterprise include,
but are not limited to:
e On August 15, 2009, in the 800 block of Bridgeview Road, MARTIN and another
member of the enterprise did possess marijuana and a firearm, specifically a loaded
Hi Point Model JHP, .45 caliber semi-automatic pistol with an obliterated serial
number. The same firearm was used by members of the Hillside Enterprise on
August 11, 2009, when they attempted to murder a member of a rival gang.

e On October 19, 2009, in the 2900 block of Lakebrook Circle in Baltimore County,
Maryland, MARTIN, and at least two other members of the Hillside enterprise, did

use, carry and discharge a firearm, and did attempt to rob a member of rival
enterprise. |

1]
 

 

® On October 21, 2009, in the 3000 block of Bero Road in Baltimore County,
Maryland, MARTIN, and one or more members or associates of the Hillside
Enterprise, did use, carry and discharge a firearm, and did attempt to murder a
member of rival enterprise, Victim #14.

e On October 25, 2009, in the 3000 block of Bero Road in Baltimore County,
Maryland, MARTIN, and two other members of the Hillside enterprise did use, carry
and discharge a firearm, and did murder Tracey Bowers, a member of rival enterprise.

© On December 28, 2009, in the 800 block of Bethune Road in Baltimore City,
Maryland, MARTIN and at least two other members of the Hillside enterprise did
possess a firearm, specifically a loaded Ruger P89, 9mm semi-automatic pistol,
bearing serial number 96701. This is one of the firearms used to murder Tracey
Bowers.

© On January 20, 2011, in the 600 block of Cherry Hill Road in Baltimore City,
Maryland, MARTIN and another member of the Hillside enterprise did possess with
intent to distribute oxycodone.

© On August 24, 2011, in the 600 block of Cherry Hill Road in Baltimore City,
Maryland, MARTIN and at least two other members of the Hillside enterprise did
use, carry and brandish a firearm during the commission of a robbery.

e On April 6, 2016, in the 800 block of Bridgeview Avenue, Baltimore City, Maryland,
MARTIN did possess with the intent to distribute heroin and a firearm, specifically a
Sturm Ruger P 85 handgun, serial number 30149624.

 

 

SO STIPULATED:
A
L— {p
4 QAet Metin XY
‘Aaron Martin if fii i ig Patricis Meant ee"
Defendant Assistant United States Attorney

 

Gar Robbins, Esq. /0 A eceo bum Ops

Counsel for Defendant

12
